 

Exhibit 10.24

Non-Employee Director Compensation Policy

 

The following non-employee director compensation shall apply to all non-employee
directors of the Company.

 

•

Each non-employee director will receive an annual cash retainer in the amount of
$40,000 per year.

 

 

•

The chairman of the board will receive an additional annual cash retainer in the
amount of

$30,000 per year.

 

•

The chairperson of the audit committee will receive additional annual cash
compensation in the amount of $20,000 per year for such chairperson's service on
the audit committee. Each non- chairperson member of the audit committee will
receive additional annual cash compensation in the amount of $10,000 per year
for such member's service on the audit committee.

 

 

•

The chairperson of the compensation committee will receive additional annual
cash compensation in the amount of $15,000 per year for such chairperson's
service on the compensation committee. Each non-chairperson member of the
compensation committee will receive additional annual cash compensation in the
amount of $7,500 per year for such member's service on the compensation
committee.

 

 

•

The chairperson of the nominating and corporate governance committee will
receive additional annual cash compensation in the amount of $10,000 per year
for such chairperson's service on the nominating and corporate governance
committee. Each non-chairperson member of the nominating and corporate
governance committee will receive additional annual cash compensation in the
amount of $5,000 per year for such member's service on the nominating and
corporate governance committee.

 

 

•

Each non-employee director will receive an initial option award to acquire
shares of the Company’s Common Stock with a cash value equal to $390,000 upon a
director’s initial appointment or election to the Board of Directors, which
award will vest over a three-year period on each anniversary of the grant date,
and an annual option award with a cash value equal to

 

$195,000 on the date of each annual stockholder’s meeting thereafter, which
award will fully vesting on the first anniversary of the grant date. The number
of shares to be covered by each option award will be determined as follows: The
option value will be calculated using a Black- Scholes valuation model that is
based on the closing price of the Company’s Common Stock on the day prior to the
grant date. The resulting option value will be divided into the target value of
the option award. If the result is not a whole number of shares, the number of
shares will be rounded down to the nearest whole share.

 